Mr. Justice MacLeary
delivered the opinion of the court.
This is a prosecution for a violation of the election law, and the defendants were convicted before a jury and sentenced to one year and a half in the penitentiary at hard labor, and the payment of all the costs. This judgment was rendered on the 30th of September, 1905, and the parties convicted took an appeal on the 2d of October following. The transcript was filed in this court on the 8th of January of the present year, and is certified to by the secretary of the district court to be a true copy of all the essential proceedings in the case which appear in the record.
There is neither a statement of facts nor a bill of exceptions, nor-is there any assignment of errors or brief on behalf of the defendants appearing in the transcript.
The fiscal of this court files a brief in which he seeks the affirmation of the sentence on the record as presented.
*207From an examination of the information and the judgment of the court below, and the instructions given to the jury, and the verdict rendered thereon, it appears that the trial was fair and regular, and the punishment is not excessive.
Reference may be had to the similar cases of Luis Valle-cillo, in which a similar judgment was affirmed by this court on the 27th of November last, and the case of Miguel Rodriguez and Yentura Santana, in which a similar judgment was affirmed on the 11th of January last.
No fundamental error appearing in the record, the judgment herein should be in all things affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Figueras and "Wolf concurred.